DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to ‘an apparatus using co-collimated telescopes to image generally the entire visible hemisphere of earth with focal plane arrays being sparsely populated with light from each co-collimated telescope", classified in G01N2223/316.
II. Claims 11-19, drawn to ‘an apparatus that uses a telescope to image a portion of the visible hemisphere”, classified in G01B9/06.
III. Claims 20-21, drawn to ‘apparatus that use folding mirrors coupled to co-collimated telescopes to image a hemisphere of earth’, classified in G02B17/023.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Upon election of invention I, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA.	Claim 2 , drawn to "in which said image sensor is a staring sensor”, classified in G01B9/06.
IB.	Claim 3, drawn to “in which each of said plurality of focal plane arrays is connected to a field programmable gate array”, classified in G06F30/331.
IC.	Claim 4, drawn to "in which each of said plurality of focal plane arrays is connected to a sensor image control element; each of said sensor image control elements is configured to limit a light integration time of its associated focal plane array”, classified in G01N2223/401.
ID.	Claim 5, drawn to “in which each of said plurality of said sensor image control elements are configured to set the number of frames per second delivered in the plurality of data from the plurality of focal plane arrays from one-tenth of a frame per second to twenty frames per second”, classified in G01N2223/401.
IE.	Claim 6, drawn to “further comprising: a sensor image readout element; said sensor image readout element being configured to readout in parallel said plurality of data from said plurality of focal plane arrays”, classified in H04N19/436.
IF	Claim 7, drawn to “in which said sensor image readout elements are configured to transmit a maximum light level of each of said plurality of focal plane arrays to said sensor image control element”, classified in G01N2201/124.
IG	Claim 8, drawn to “further comprising: an image processing element; said image processing element including a plurality of software controlled electronic processing elements; said software controlled electronic processing elements being configured to receive the raw levels of said plurality of data from said plurality of focal plane arrays”, classified in G01N2223/401.
IH	Claim 9, drawn to “further comprising: an electrically reactive high index of refraction material plate; a sensor image control element; said sensor image control element including a voltage control element; said voltage control element being configured to apply a plurality of different voltages across said electrically reactive high index of refraction material plate; said electrically reactive high index of refraction material plate altering the direction of a plurality of light rays illuminating each of said plurality of focal plane arrays”, classified in G01N2223/50 .
IJ	Claim 10, drawn to “in which said plurality of images being furnished for viewing at a remote location on Earth within not more than thirty seconds of the event being observed generally on the Earth”, classified in B64G1/1021.

The inventions are distinct, each from the other because of the following reasons:
Inventions IA through IJ are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Claim 1 link(s) inventions IA through IJ.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claim 1 will be examined along with one of Inventions IA through IJ.

Upon election of invention II, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IIA.	Claim 12 , drawn to "in which said image sensor is a staring sensor” (from claim 2), classified in G01B9/06.
IIB.	Claim 13, drawn to “in which each of said plurality of focal plane arrays is connected to a field programmable gate array”, classified in G06F30/331.
IIC.	Claim 14, drawn to "in which each of said plurality of focal plane arrays is connected to a sensor image control element; each of said sensor image control elements is configured to limit a light integration time of its associated focal plane array from one microsecond to ten seconds”, classified in G01N2223/401.
IID.	Claim 15, drawn to “in which each of said plurality of said sensor image control elements are configured to set the number of frames per second delivered in the plurality of data from the plurality of focal plane arrays from a frame every ten seconds to twenty frames per second”, classified in G01N2223/401.
IIE.	Claim 16, drawn to “further comprising: a sensor image readout element; said sensor image readout element being configured to readout in parallel said plurality of data from said plurality of focal plane arrays”, classified in H04N19/436.
IIF	Claim 17, drawn to “in which said sensor image readout element is configured to transmit a maximum light level of said focal plane array to said sensor image control element”, classified in G01N2201/124.
IIG	Claim 18, drawn to “further comprising: an image processing element; said image processing element including a software controlled electronic processing element; said software controlled electronic processing element being configured to receive the raw levels of said plurality of data from said plurality of focal plane arrays”, classified in G01N2223/401.
IIH	Claim 19, drawn to “in which said plurality of images being furnished for viewing at a remote location on Earth within not more than thirty seconds of the event being observed generally on the Earth”, classified in B64G1/1021.

The inventions are distinct, each from the other because of the following reasons:
Inventions IIA through IIH are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Claim 11 link(s) inventions IIA through IIH.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 11.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claim 11 will be examined along with one of Inventions IIA through IIH.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886